Case 3:19-cv-00684-MMH-JRK Document 12 Filed 08/20/19 Page 1 of 1 PageID 77



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                             Case No. 3:19-cv-00684-MMH-JRK


STRIKE 3 HOLDINGS, LLC, a limited liability
company,

       Plaintiff,

v.

JOHN DOE subscriber assigned IP address
73.224.218.68 an individual,

       Defendant.

                                                /

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                         WITHOUT PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 73.224.218.68, are voluntarily dismissed without prejudice.


Dated: August 20, 2019                              Respectfully submitted,


                                                    MAMONE LAW P.A.
                                                    Attorneys for Plaintiff Strike 3 Holdings,
                                                    LLC

                                                    By: /s/ Tyler A. Mamone
                                                    Tyler A. Mamone, Esq.
                                                    100 SE 2nd St., Ste. 2000
                                                    Miami, FL 33131
                                                    Tyler@Mamonelaw.com
                                                    Office: (786) 209-2379
